Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendment to claim 4.  As such the 112b rejection is withdrawn.
	The Examiner acknowledges the amendment to claim 1.  The 102 rejection of Deopura is maintained.  The Applicants arguments are fully addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deopura (US Patent Publication 2006/0019587).
Regarding claim 1 (Currently Amended), Deopura discloses a CMP (chemical mechanical polishing) composite groove polishing pad comprising a polishing pad substrate and having a rotation center (Annotated Figure 3GItem A) located in a middle of the polishing pad substrate, a first groove (Item B), a second groove (Item C) and a 5third groove (Item D), wherein all of the first groove, the second groove and the third groove are provided on the polishing pad substrate (Paragraph [0022]); the first groove and the second groove are communicated with each other end to end to form a petal-shaped composite groove (Figure 3g);
the 10first groove comprises at least two positive spiral logarithmic sub grooves (Item E) each of which is a forward semicircular curve radially distributed along the polishing pad 
the 15first groove comprises two to eight positive spiral logarithmic sub grooves (Annotated Figure 3G Items 1-4 shows 4 sub grooves);
the second groove comprises at least two negative spiral logarithmic sub grooves (Item F) each of which is a reverse semicircular curve radially distributed along the polishing pad substrate, starts from the rotation center and ends with an (Discussed above) edge of the polishing 20pad substrate (at the outer ring);
the second groove comprises two to eight negative spiral logarithmic sub grooves (Items 5, 6, and 7 show 3 sub grooves).  

    PNG
    media_image1.png
    549
    622
    media_image1.png
    Greyscale

Annotated Figure 3G
Regarding claim 6 (Original), Deopura discloses the CMP composite groove polishing pad, as recited in claim 1, wherein: an angle in a range of 0-150 degrees is formed at a junction of the third groove  and each 25of the positive spiral logarithmic sub grooves of the first groove , and an angle in a 1range of 0-150 degrees is formed at a junction of the third groove and each of the negative spiral logarithmic sub grooves of the second groove (the third groove is circular which bisects the first and second grooves.  The angle can be pulled from either side of the bisecting line.  As best shown in the Annotated Figure 3G, the “angle” is on the small side and is between 0-150 degrees).  
Regarding claim 12 (Original), Deopura discloses the CMP composite groove polishing pad, as recited in claim 1, wherein: each of the first groove, the second groove and the third groove has a depth in a range of 0.5 to 2.5 mm (Paragraph [0021], 100-1000 micron.  1mm = 1000 microns).  
Regarding claim 13 (Currently Amended), Deopura discloses the CMP composite groove polishing pad, as recited in claim 6, wherein: each 5of the first groove, the second groove and the third groove has a depth in a range of 0.5 to 2.5 mm (Paragraph [0021], 100-1000 micron.  1mm = 1000 microns).  
10 Regarding claim 15 (Original), Deopura discloses the CMP composite groove polishing pad, as recited in claim 1, wherein: there are at least two third grooves which are at least two concentric annular grooves centered on the rotation center (101), respectively.  
Regarding claim 16 (Currently Amended), Deopura discloses the CMP composite groove polishing pad, as recited in claim 6, wherein: there are at least two third grooves which are at least two concentric annular grooves 15centered on the rotation center, respectively (Figure 3g, there are at least 20 annular grooves).  
Regarding claim 17 (Currently Amended), Deopura discloses the CMP composite groove polishing pad, as recited in claim 12, wherein: there are at least two third grooves which 
Regarding claim 18 (Currently Amended), Deopura discloses the CMP composite groove polishing pad, as recited in claim 13, wherein:  20there are at least two third grooves which are at least two concentric annular grooves centered on the rotation center, respectively (Figure 3g, there are at least 20 annular grooves).  
Response to Arguments
	Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
Applicant argues (arguments item a) the first groove and second groove of Deopura are not end to end on a polishing pad; and the intersections of grooves are not on an edge of the polishing pad.  The Examiner respectfully disagrees.  For clarity the Annotated drawing has been slightly changed to help the Applicant understand the Examiner’s perspective. Items B and C for a “pedal shape” and they cross towards the outer diameter of the polishing pad.  Throughout the polishing pad are several circumferential grooves connecting the first and second grooves.  Although the first and second grooves in Figure 3g does not extend to the peripheral edge and do not connect to each other at the peripheral edge.  The first and second grooves are connected to each other at a circumferential groove.  This groove has an edge.  Since the edge does not have limitation, this edge meets the limitations as claimed.
Applicant argues (arguments item b) the first and second groove comprise two to eight positive spiral logarithmic sub grooves.  “there is no disclosure in Deopura having no more than 8 spiral logarithmic sub grooves, in comparison there are at least 12 grooves in examples of the Deopura patent”.  The Examiner respectfully disagrees.  The claim uses the phrase “comprises” not “consisting of” so as long as Deopura contains at least two to eight logarithmic sub grooves,  the limitations are met.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723